       Case 1:20-cv-10332-JPO-KHP Document 14 Filed 05/28/21 Page 1 of 2


                     USDCSDNY
                     DOCUMENT
                                                     U.S. Department of Justice
                     ELECTRONICALLY FILED
                     DOC#:_ _ _ _ __
                                05/28/2021
                     DATE FILED:_ __ _ _             United States Attorney
                                                     Southern District ofNew York
                                                     86 Chambers Street, 3'd floor
                                                     New York, N Y 10007


                                                     May 28, 2021
BYECF
Hon, Katharine H. Parker
United States Magistrate Judge                                        APPLICATION GRANTED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312
                                                                        ~             !IP~
                                                                      Hon. Katharine H. Parker, U.S.M.J.
                                                                                           05/28/2021
               Re: Wells v. Saul, No. 20 Civ. 10332 (JPO) (KHP)

Dear Judge Parker:

                This Office represents the Commissioner of Social Security (the "Commissioner"),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) to appeal the Commissioner's decision to deny his application for Social Security
disability benefits.

                 I respectfully write to request a 60-day extension of time for the Commissioner to
file the certified administrative record in this case, from June 1, 2021 , to August 2, 2021. The
extension is needed because the COVID-19 pandemic has significantly impacted the operations of
the Social Security Administration ("SSA") and its Office of Appellate Operations ("OAO") and
materially affected its ability to prepare certified administrative records. As described in the
Declaration of Jebby Rasputnis, dated March 17, 2021 , beginning in mid-March 2020, the SSA
restricted physical access to its physical buildings. (Rasputnis Deel. ,r 2.) Since that time, OAO
has been working to overhaul, redo, refine, and streamline its business processes to continue
operations remotely. (Rasputnis Deel. ,r 2.) It has now reached and surpassed pre-pandemic levels
of production of electronic certified administrative records. (Rasputnis Deel. ,r 2.) However, while
the OAO transitioned to a virtual process, the number of new cases filed in federal court also
increased, creating a significant backlog that the OAO is still working to address. (Rasputnis Deel.
,r,r 3-5 .)
                The plaintiff does not object to this request. This is the Commissioner' s second
request for an extension of time to file the record. The Court previously granted the Commissioner
a 60-day extension to file the record. (Dkt. No. 10.)
      Case 1:20-cv-10332-JPO-KHP Document 14 Filed 05/28/21 Page 2 of 2

                                                                              Page2


            I thank the Court for its consideration of this request.

                                           Respectfully,
                                           AUDREY STRAUSS
                                           United States Attorney
                                            /s/ Amanda F. Parsels
                                     BY:   AMANDA F. PARSELS
                                           Assistant United States Attorney
                                           Tel.: (212) 637-2780
                                           Email: amanda.parsels@usdoj.gov

cc:         Charles Binder, Esq.
            Attorney for Plaintiff
